Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-7, drawn to a reducing iron production method, in the reply filed on 11/26/2021 is acknowledged with traverse. The traverse is based on that the office action has not considered the relationship of the invention of Group I and Group II. The burden necessary to sustain the conclusion that the ground lack of unity of invention has not met. In response, Firstly, as pointed out in the “requirement to election/restriction” dated 10/28/2021, Invention I & Invention II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: they lack the same of unity a posteriori because the common feature of “reduced iron production” is known in the art. Negami et al (US-PG-pub 2001/0049980 A1) teaches a making metallic iron by reduction process and apparatus (Abstract, Fig.8, and claims of US-PG-pub 2001/0049980 A1). Therefore, Invention I and II lacks the same or corresponding special technical feature. Secondly, it is noted that Invention I indicates a reducing iron production method, and Invention II indicates a reduced iron production apparatus. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another 
Therefore, searching Invention I does not necessary to search Invention II. Therefore, the requirement is still deemed proper.
Claims 8-9 are withdrawn from consideration as non-elected claims, claims 1-7 remain for examination, wherein claim 1 is an independent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al (US-PG-pub 20150203931 A1, listed in IDS filed on 1/29/2019, thereafter PG’931). 
Regarding claim 1, PG’931 teaches a manufacturing process for producing metallic iron (Abstract, Examples, and claims of PG’931), which reads on the reduced iron production method as m or less (107a-107f in Fig.3-3 and par.[0010] of PG’931), which reads on the first and second magnetic separating processes as claimed in the instant claim. PG’931 teaches crushing after separating (par.[0199] and [0203] of PG’931), which reads on the step (iv) of the instant claim. PG’931 does not specify having different attraction force for first magnetic separator and second magnetic separator as recited in the instant claim. However, PG’931 teaches the magnetic separator used in the magnetic selecting/separating 
Regarding claim 2, PG’931 teaches applying third magnetic separator after slag crushing (for example: 41 in Fig.1-5 and par.[0537] of PG’931).
Regarding claims 3-4, PG’931 does not specify having stronger attraction force of first magnetic separator than that of second magnetic separator (cl.3) or having weaker attraction force of first magnetic separator than that of second magnetic separator (cl.4). However, PG’931 teaches the magnetic separator applied in the magnetic selecting/separating process is not restricted in particular, so a known magnetic separator may be used (par.[0384]-[0385] of PG’931). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to applying magnetic separators with different magnetic force from the disclosure of PG’931 since these magnetic separators are applied in different steps of the 
Regarding claim 5, PG’931 teaches applying pulverization process (including slag crushing) between different magnetic separation steps (108a-108c in Fig.3-3 and par.[0386] of PG’931).
Regarding claim 6, PG’931 teaches applying dry drum (cylinder type) magnetic separator (par.[0485], [0713]-[0714] and example 3-4 of PG’931), which reads on the claimed drum magnetic separator as recited in the instant claim.
Regarding claim 7, PG’931 teaches separating waste discharged from the furnace into metallic iron and slag, and collecting the metallic iron to produce metallic iron (par.[0021] of PG’931) and PG’931 teaches that after screening using the sifter b, the over-sieve is metallic iron of which the grain size is large, so the over-sieve may be used as the product as it is, or magnetic separation may be performed using a magnetic separator to collect obtained magnetically attractable substance as metallic iron.(Par.[0155] of PG’931).
Note: Negami et al (US-PG-pub 20010049980) is recorded as reference only.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734